Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/8/2021.
•	 Claims 1-3, 5, 7, 9, 11, 17-20, 22, 24 and 32-34 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-3, 5, 7, 9, 11, 17-20, 22, 24 and 32-34 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

Claim 1 
• applying the received set of parameters to a one-dimensional (1 D) kinematic model of the drug injection device to determine a predicted peak pressure within the syringe, including determining the predicted peak pressure as a function of impact velocity of the liquid drug, and including using the 1 D kinematic model to model interactions between at least the mechanism, the plunger rod, the plunger, and the syringe carrier, wherein using the 1 D kinematic model includes (A) modeling the mechanism as a linear spring with an equilibrium length, and/or (B) modeling (i) a pre-impact stage at which the plunger rod has not come in contact with the plunger, and (ii) a first impact stage at which the plunger rod comes in contact with the plunger;

Claim 18
• applying, by the one or more processors, the fixed set of parameters and the candidate set of parameters to a one-dimensional (1 D} kinematic model of the drug injection device to determine a predicted peak pressure within the syringe, including determining the predicted peak pressure as a function of impact velocity of the liquid drug, and including using the 1 D kinematic model to model interactions between at least the mechanism, the plunger rod, the plunger, and the syringe carrier, wherein using the 1 D kinematic model includes (A} modeling the mechanism as a linear spring with an equilibrium length, and/or (B) modeling (i) a pre-impact stage at which the plunger rod has not come in contact with the plunger, and (ii) a first impact stage at which the plunger rod comes in contact with the plunger.

Claim 32
• applying the fixed set of parameters and the candidate set of parameters to a one-dimensional (1D) kinematic model of the drug injection device to determine a predicted peak pressure within the syringe, including determining the predicted peak pressure as a function of impact velocity of the liquid drug, and including using the 1D kinematic model to model interactions between at least the mechanism, the plunger rod, the plunger, and the syringe carrier, wherein using the 1D kinematic model includes (A) modeling the mechanism as a linear spring with an equilibrium length, and/or (B) modeling (i) a pre-impact stage at which the plunger rod has not come in contact with the plunger, and (ii) a first impact stage at which the plunger rod comes in contact with the plunger.

 et al. (Pub. No.: US 2010/0082305 A1) discloses a method for computing geometric perturbations for probabilistic analysis. The probabilistic analysis is based on finite element modeling, in which uncertainties in the modeled system are represented by changes in the nominal geometry of the model, referred to as "perturbations". These changes are accomplished using displacement vectors, which are computed for each node of a region of interest and are based on mean-value coordinate calculations. 
Another relevant prior art of record –EDHOUSE et al. (Pub. No.: US 2014/0257194 A1) attempt to highlights a device for the automatic injection of doses of a drug compound is described. The device has a sliding sheath which, when depressed with its front end against the injection site, interacts with cam means to activate triggering of a plunger, thus controlling delivery of a drug dose. 
Yet, another relevant prior art of record – Scandurra et al.  (Pub. No.: US 2013/0245665 A1) discloses a device for reducing pressure within a lumen includes a reservoir structured for holding a fluid therein, an injection port in fluid communication with the reservoir, a compliant body structured to expand and contract upon changes in pressure, and a conduit extending between and fluidly coupling the reservoir and the compliant body. 
Andrews et al. (Pub. No.: US 2012/0219589 A1) relates to percutaneous administration of drugs and vaccines in form of solid penetrating needles, "injectable needles", comprising a polymeric matrix resulting from the polymerization of a polymerizable paste or mixture.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 18 and 32.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1-3, 5, 7, 9, 11, 17-20, 22, 24 and 32-34 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127